DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
2.	Claims 1, and 3-12 are presented for examination.
	Claim 2 has been canceled.

Allowable Subject Matter
3.	Claims 4-5 are allowable if rewritten to the claim objections.
Claim 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the claim objections.

Claim Objections
4.	Claims 1, 3, 4, 5 are objected to because of the following informalities:  
Claim 3 recites the limitation "the response message" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said return message" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The feature “the first” in line 6 of claim 1, in line 5 of claim 4, and in line 6 of claim 4 should be “the first device”.
The feature “the first, and second” in line 1 of claim 5 should be “the first and second devices”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al (hereafter, “Kweon”), US 2019/0150093 A1, in view of Mannan, US 9,674,640 B2.

Regarding claim 1, Kweon teaches a method to transmit a message from a first device (i.e., STA 130) to a remote server (i.e., the STA 220 may transmit uplink traffic to the mobile AP 210 via the path on the hotspot in order to upload data to a server, page Figs 1-2 and page 4 paragraph [0062]), the first device having no connection with the remote server (i.e., the mobile AP 120 may communicate with STA 130 through Bluetooth, ZigBec or Bluetooth low energy scheme, pages 2-3 paragraph [0045]), said method comprising:
placing the first device in a hotspot mode (i.e., the mobile AP 120 provides the hotspot to the STA 130 using a service such as Wi-Fi direct, Figs 1 and 16, and page 2 paragraph [0044]), and while in the hot spot mode (i.e., the STA 130 may be device which receives the Wi-Fi service from the mobile AP 120, page 3 paragraph [0047]):
detecting a second device by the first device (i.e.,  Kweon, in page 4 paragraph [0068], discloses the mobile AP 310 may broadcast a Wi-Fi beacon signal informing neighboring STA(s) of the hotspot activation of the mobile AP…Wi-Fi beacon signal includes SSID_PSM. Kweon, in page 4 paragraph [0073], further discloses the STA displays the SSID_PSM on a display unit of the STA in response to receiving the Wi-Fi beacon signal),
establishing a communication channel between the first and the second device (i.e., the mobile AP 310 and the STA 320 may establish an LP Wi-Fi connection, Fig. 3 page 5 paragraph [0086]),
transferring the message from the first to the second device (i.e., the mobile AP 120 and STA 130 may send and receive messages through the path 170 on hotspot, Fig. page 3 paragraph [0051]), said message comprising an identifier of the first device (i.e., the STA may transmit the advertising packet including MAC address of the STA, Fig. 3 page 4 paragraph [0076]), and
	Kweon does not explicitly teach message comprising an address of the remote server, and transferring, by the second device, the message to the remote server using the remote server address contained in the message.
Mannan teaches message comprising an address of the remote server (i.e., message includes location/ web-address at which the information or content to be downloaded to be found, col. 12 lines 40-51), and transferring, by the second device, the message to the remote server using the remote server address contained in the message (i.e., the mobile device 102 sends a message to the associated device 104 along with command that the associated device 104 perform the download/receiving, col. 12 lines 40-52).
It would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify the teachings of Kweon to include an address of the remote server in the message, and transfer, by the second device, the message to the remote server using the remote server address contained in the message as taught by Mannan because it was conventionally employed in the art for data be uploaded/downloaded from specified location.

Regarding claim 6, Kweon teaches the method of claim 1, wherein the first device comprises a Bluetooth receiver/transmitter, the message is transferred between the first and second device via the Bluetooth connection (i.e., pages 2-3 paragraph [0045]).
Regarding claim 12, Kweon teaches the method of claim 1, wherein the second device is a portable device (i.e., page 2 paragraph [0042]).

6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweon, and Mannan as applied to claim1 above, and further in view of Hampel et al (hereafter, “Hampel”), and Jacobson, US 2012/0155348 A1.
Regarding claim 3, Kweon teaches the method of claim 1, wherein, a return message is sent by the remote server for the first device (i.e., page 3 paragraph [0051]), and the method comprising: receiving by the second device the response message from the remote server, then transferring the response message to the first device (i.e., page 3 paragraph [0051]).
The combination of teachings of Kweon and Mannan does not explicitly teach said second device buffering the response message until the first device is detected, and the return message comprising the first device identifier.
Hampel teaches the first device identifier (i.e., page 4 paragraph [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate device identifier as taught by Hampel into Manna’s response message. One would be motivated to do so to allow response message to be forwarded to a specified destination.
Jacobson teaches said second device buffering the response message until the first device is detected (i.e., page 4 paragraph [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Kweon and Mannan to buffer, by said second device, the response message until the first device is detected as taught by Jacobson. One would be motivated to do so to facilitate energy-efficient content retrieval (i.e., Jacobson, abstract).

7.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweon, and Mannan as applied to claim 1 above, and further in view of Krishnaswamy et al (hereafter, “Krishnaswamy”), US 2014/0105083 A1.

Regarding claim 10, Kweon teaches the method of claim 1.
The combination of teachings of Kweon, and Mannan does not explicitly teach wherein the message further comprises an expiration date, said message being transmitted to the remote server by the second device if the current date is prior the expiration date.
Krishnaswamy teaches an expiration date, said message being transmitted if the current date is prior the expiration date (i.e., page 11 paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Kweon, and Mannan to comprise an expiration date, said message being transmitted to the remote server by the second device if the current date is prior the expiration date as taught Krishnaswamy. One would be motivate to do so to enable message to be transmitted only in a specified time frame.

Regarding claim 11, Mannan teaches the method of claim 1.
The combination of teachings of Kweon, and Mannan does not explicitly teach the response message further comprises an expiration date, said message being transmitted to the first device by the second device if the current date is prior the expiration date.
Krishnaswamy teaches an expiration date, said message being transmitted if the current date is prior the expiration date (i.e., page 11 paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Kweon, and Mannan to comprise an expiration date, said message being transmitted to the remote server by the second device if the current date is prior the expiration date as taught Krishnaswamy. One would be motivate to do so to enable message to be transmitted only in a specified time frame.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 3, 6, and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441